Exhibit 13.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the annual report of SR Telecom Inc. (Company), a corporation existing under the Canada Business Corporations Act, on Form 20-F for the year ended December 31, 2006, as filed with the Securities and Exchange Commission on the date hereof (Report), I, Serge Fortin, President and Chief Executive Officer of the Company do hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. Dated: July 5, 2007 /s/ Serge Fortin President and Chief Executive Officer
